LESLIE, Judge,
dissenting:
I respectfully dissent. Minn.Stat. § 169.-123, subd. 3 (1984) specifically states that a person administering a breath test “shall be fully trained” by the Commissioner of Public Safety. Regulations promulgated by the commissioner indicate that an officer may be required “to periodically demonstrate * * * his competence to satisfactorily operate the instrument.” Minn.Rules, part 7502.0400 (Supp.1984). In this instance Deputy grimsby had obtained only a one-year certification on the Breathalyzer. It is undisputed that his certification had expired, he had not attended a refresher course, and he had not been recertified on the Breathalyzer. He was therefore not “fully trained,” and under ordinary circumstances would have been required to demonstrate his competence as a Breathalyzer operator in order to obtain recertification. Because the commissioner chose to certify Grimsby on the new Intoxilyzer instead of the Breathalyzer does not mean, as the majority concludes, that Grimsby remained certified and trained on the Breathalyzer.
In State, Dept. of Highways v. Halvorson, 288 Minn. 424, 181 N.W.2d 473 (1970), the supreme court addressed the statutory requirement that a chemical test be administered by a “peace officer.” The trial *641court had recinded the revocation of a driver’s license because the commissioner had not established that the peace officer met the special qualifications prescribed by the implied consent laws. The supreme court agreed:
Although we might surmise that more detailed interrogation of [the officer] would have established that he had had the requisite course of instruction, we cannot hold as a matter of law that his special qualifications were proved. A license revocation proceeding is civil in nature * * * The defendant, therefore, is not clothed with those substantive constitutional rights associated with criminal matters. The defendant is not entitled to a presumption of innocence, and the state is not required to establish cqmpli-anee with statutory conditions by proof beyond a reasonable doubt. The legislature nevertheless has manifested an intent that the peace officer’s qualifications must be proved by a fair preponderance of the evidence.
Id. at 431, 181 N.W.2d at 477 (emphasis supplied). The court concluded that because the commissioner had not established the officer’s qualifications, the rescission of the driver’s license should be affirmed. Id. Likewise, in the present situation I would affirm the trial court’s decision to rescind the revocation and reinstate Michaelis’ driver’s license.